Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed in view of amendment filed on 10/29/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 01/13/2022.

The application has been amended as follows:   Withdrawn process claim 8 is amended as follows:
Claim 8. (Currently Amended) A method of manufacturing a steel sheet for a hot press formed member
obtaining an aluminum plated steel sheet by plating a surface of a base steel sheet with aluminum and coiling;

cooling the aluminum alloy plated steel sheet,
wherein an amount of the plated aluminum is 30 to 200g/m2 with reference to one side of the steel sheet,
wherein coiling tension is 0.5 to 5kg/mm2 during the coiling,
wherein the annealing is performed in a batch annealing furnace in a heating temperature range of 550 to 750°C for 30 minutes to 50 hours,
wherein, when the steel sheet is heated from a room temperature to the heating temperature in the annealing, an average temperature increase rate is 20 to 100°C /h, an average temperature increase rate in 400 to 500°C section is 1 to 15°C /h, and a temperature increase rate in a temperature section from the heating temperature-50°C to the heating temperature is 1 to 15°C/h,
wherein a partial oxygen pressure in the batch annealing furnace during a heat treatment is air pressure 10-70 to 10-20, and
wherein a difference between an atmospheric temperature in the batch annealing furnace and a temperature of the steel sheet is 5 to 80°C[.], thereby producing the steel sheet of claim 1.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Oh (KR101696121B1 using US 2019/0003029 as English Translation).
Oh discloses Oh discloses Aluminum-iron alloy coated steel sheet for hot press formed member having excellent hydrogen delayed fracture resistance. (Title)
The steel sheet comprises a base steel sheet, Al-Fe alloy layer | (i.e. presently claimed an aluminum alloy plating layer) formed on the surface of the base steel sheet and an oxide layer is formed at a depth of 0.1 micron from the surface of the coated steel sheet (Abstract and paragraph [0075])
Applicant demonstrated unexpected result of amended thickness of 0.3 micron or more as follows:
Table 2 (Remarks Page 7 of 10/29/2021) demonstrated Inventive Examples 1-2 have thickness of 0.42 and 0.37 microns which are within claimed thickness range having controlled content of hydrogen 0.40 and 037 ppm as compared to those of comparative examples 1-3 being 0.65ppm or more. 
In contrast, closest prior art Oh has 0.1 micron and Oh actually teaches away from increasing oxide layer thickness to 0.3 micron by suggesting to suppress the formation of surface oxide (paragraph [0006]).  Hence, it would not be obvious to one skill in the art to increase oxide thickness from 0.1 to 0.3 micron, in the steel sheet of Oh.
No prior art can be found to disclose instant claim 1 required steel sheet having an oxide layer formed on the surface of the aluminum alloy plating layer with thickness of 0.3 micron or greater.
Hence, instant claim 1-7 are in condition for allowance.  As a result of allowed product claim 1, withdrawn process claims 8-10 are rejoined to be allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733